Citation Nr: 1342650	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-31 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder.

2.  Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) located in Columbia, South Carolina, which denied service connection for posttraumatic stress disorder.  The Veteran continuously prosecuted the claim and in a January 2010 rating decision, the RO granted service connection and assigned a 50 percent rating effective November 25, 2008. 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing is in the Veteran's file.

The issues have been recharacterized to comport with the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded service-connected benefits for posttraumatic stress disorder in January 2010 rating decision.  A 50 percent disability was established at this time, and the Veteran has taken exception to the assigned rating.

There is one VA examination of record dated January 2010, which purports to show the current level of severity of the Veteran's condition.  On the surface, there does not appear to be anything wrong with this assessment; however, during the hearing the Veteran reported new symptomatology and indicated that his posttraumatic stress symptoms have worsened since his last rating.

Specifically, the Veteran reported new symptoms such as suicidal thoughts, panic attacks, and visual hallucinations.  The Veteran also reported that since his last VA examination, his medication was increased and he quit working as a substitute teacher because he could not tolerate being exposed to students who spoke Vietnamese.

In cases where an increase in rating is at issue, it is first and foremost necessary to have a current understanding of the service-connected disability picture.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991). The last VA examination of record was afforded in January 2010, or over three years ago.  While this is a fairly detailed report, the date of the most recent examination, in itself, is not a sufficient reason to remand.  However, as there is evidence of new and increased symptomatology, the Board notes that there is, at least potentially, an indication of a material worsening, and the Board is not satisfied that it has the most current assessment of the service-connected disability picture of record.  Thus, in order to ensure fairness in consideration of the Veteran's claim, a VA examiner should evaluate the Veteran's service-connected posttraumatic stress disorder and should elaborate as to the level of severity associated with the disability.  Additionally, as there is evidence of continuing VA treatment, all outstanding VA treatment records pertaining to posttraumatic stress disorder should be obtained.

Lastly, the Board finds that a claim of total disability based on unemployability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the hearing, the Veteran reported that he felt that his service-connected disability prevented him from working.  

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of all outstanding VA medical records pertaining to treatment of the service connected posttraumatic stress disorder.

2.  Then schedule the Veteran for a VA psychiatric examination in order to determine the nature and severity of his service-connected posttraumatic stress disorder.  All indicated tests and studies should be completed and the findings, including a Global Assessment of Functioning (GAF) score, should be reported in detail.  The examiner should express an opinion as to the impact of the Veteran's service-connected posttraumatic stress disorder upon his occupational and social functioning.  The examiner should also address whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected posttraumatic stress disorder.

Any conclusions reached in the examination report should be accompanied by supporting rationales.

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  On the claim for a total disability rating, if the Veteran does not meet the percentage standards under 38 C.F.R. §  4.16(a), the claim should be considered under 38 C.F.R. § 4.16(b).  Should the disposition remain less than fully favorable, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


